COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 BLUEBERRY SALES, L.L.P.,                          §
                                                                   No. 08-07-00239-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                    327th District Court
 BARRY CALLEBAUT AG,                               §
                                                                 of El Paso County, Texas
                    Appellee.                      §
                                                                     (TC# 2006-1437)
                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is the joint motion of Appellant, Blueberry Sales, L.L.P., and

Appellee, Barry Callebaut, to dismiss this appeal pursuant to TEX . R. APP . P. 42.1 because the parties

have settled all matters in controversy. We grant the motion and dismiss the appeal with prejudice.

Pursuant to the parties’ agreement, we assess costs against the party incurring same. See

TEX .R.APP .P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).



                                                ANN CRAWFORD McCLURE, Justice

June 3, 2009

Before McClure, J., Ables, Judge, and Gomez, Judge
Ables, Judge, sitting by assignment
Gomez, Judge, sitting by assignment